112 F.3d 402
Brad BENNETT;  Mario Giordano;  Langell Valley IrrigationDistrict, a political subdivision of the state of Oregon;Horsefly Irrigation District, a political subdivision of theState of Oregon, Plaintiffs-Appellants,v.Marvin L. PLENERT, in his official capacity as RegionalDirector, Region One, Fish and Wildlife Service, U.S.Department of the Interior;  John F. Turner, in his officialcapacity as Director, Fish and Wildlife Service, U.S.Department of the Interior;  Bruce Babbitt, in his officialcapacity as Secretary, U.S. Department of the Interior,Defendants-Appellees.
No. 94-35008.
United States Court of Appeals,Ninth Circuit.
April 23, 1997.

On remand from the United States Supreme Court.
Prior report:  --- U.S. ----, 117 S.Ct. 1154, 137 L.Ed.2d 281.
Before:  PREGERSON, CANBY, and REINHARDT, Circuit Judges.

ORDER

1
In accordance with the judgment of the United States Supreme Court, decided March 19, 1997, the judgment of the district court, 1993 WL 669429, is vacated and the case remanded for further proceedings not inconsistent with the Supreme Court's opinion.